AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina



           Tiffaney L. Mayes, Wanda J. Jackson,
             Roshawnda Simpson, Angela Y.
            Bouknight, Bernetta Lewis, Doretha
           Montgomery, Annette Walker, Emma
         Seibles, Lorna Gladden, Frenchie Hannah,
            Mary McClellan, Torey McClellan,
            Heather Davis, Dianne C. Williams,
            Taneshia Lewis and Tonia Armoni,
                         Plaintiffs
                             v.                                            Civil Action No.      3:17-02358-JMC

     Excelsior Ambulance Service, Inc., James A.
                 Graham, M.D.,
                   Defendants


                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the Plaintiffs take nothing of the Defendants and this case is dismissed as moot for lack of subject-matter
jurisdiction.

This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having dismissed as
moot the Plaintiffs’ Complaint.


Date: March 19, 2019                                                      CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
